10-1013-pr
    Wright v. Capone



                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
    on the 23rd day of March, two thousand eleven.

    PRESENT:
                ROBERT A. KATZMANN,
                RICHARD C. WESLEY,
                            Circuit Judges,
                BRIAN M. COGAN,*
                            District Judge.
    ____________________________________________________

    Alyton Wright,

                       Plaintiff-Appellant,

                              v.                                        10-1013-pr

    Maryann Genovese, Doctor, Shawangunk Correctional Facility,
    Cappulati, Nurse, Shawangunk Correctional Facility, Barringer,
    Nurse, Shawangunk Correctional Facility, Robert Capone,
    Medicine/Consultant Specialist, Coxsackie Correctional Facility,
    Jane Doe, Nurse, Coxsackie Correctional Facility, Stuart Miller,
    Doctor, Albany Medical Center, Jane Houghton, Medical Doctor,
    Albany Medical Center, Diane Finly, Nurse, Albany Medical Center,
    Lester N. Wright, New York State Department of Correctional
    Services, Pedro Diaz, Regional Health Services Administrator,
    Department of Correctional Services, Justin Pendergrast, Regional

            *
              The Honorable Brian M. Cogan, of the United States District Court for the Eastern
    District of New York, sitting by designation.
Health Services Administrator at Capital Cardiology Associates,
Albany Medical Center,

            Defendants-Appellees.**
____________________________________________________

FOR APPELLANT:                 Alyton Wright, pro se, Auburn, N.Y.

FOR APPELLEES:                 Martin A. Hotvet, Assistant Solicitor General (Barbara D.
                               Underwood, Solicitor General; Nancy A. Spiegel, Senior Assistant
                               Solicitor General, of counsel), for Andrew M. Cuomo, Attorney
                               General of the State of New York, Albany, N.Y.

                               Kathleen M. Ryan, D’Agostino, Krackeler, Maguire & Cardona,
                               P.C., Menands, N.Y.


       Appeal from a judgment of the United States District Court for the Northern District of

New York (Kahn, J.).

       UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court be AFFIRMED.

       Appellant Alyton Wright, proceeding pro se, appeals the district court’s judgment

granting the defendants’ motions for summary judgment and dismissing his 42 U.S.C. § 1983

complaint alleging that the defendants demonstrated deliberate indifference to his serious

medical needs. We assume the parties’ familiarity with the underlying facts and the procedural

history of the case.

       On appeal, Appellant argues only that two of the defendants, Dr. Maryann Genovese and

Dr. Robert Capone, violated his Eighth Amendment right to adequate medical care when they

failed to prescribe him effective pain medication after heart surgery. Accordingly, he has



       **
            The Clerk of Court is directed to amend the caption as set forth above.

                                                  2
abandoned his claims against the remaining defendants, as well as his Fourteenth Amendment

claim and other Eighth Amendment claims. See Cruz v. Gomez, 202 F.3d 593, 596 n.3 (2d Cir.

2000) (“When a litigant—including a pro se litigant—raises an issue before the district court but

does not raise it on appeal, the issue is abandoned.”).

       We review an order granting summary judgment de novo and ask whether the district

court properly concluded that there were no genuine issues of material fact and that the moving

party was entitled to judgment as a matter of law. See Miller v. Wolpoff & Abramson, L.L.P.,

321 F.3d 292, 300 (2d Cir. 2003). In determining whether there are genuine issues of material

fact, we are “required to resolve all ambiguities and draw all permissible factual inferences in

favor of the party against whom summary judgment is sought.” Terry v. Ashcroft, 336 F.3d 128,

137 (2d Cir. 2003) (internal quotation marks omitted). However, “conclusory statements or

mere allegations [are] not sufficient to defeat a summary judgment motion.” Davis v. New York,

316 F.3d 93, 100 (2d Cir. 2002).

       Having conducted an independent and de novo review of the record in light of these

principles, we affirm the district court’s judgment for substantially the same reasons stated by

the magistrate judge in his thorough and well-reasoned report and recommendation, which the

district court adopted.

        We have considered Appellant’s other arguments on appeal and have found them to be

without merit. Accordingly, the judgment of the district court is hereby AFFIRMED.


                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                 3